DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-10, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al. (US 20110172718).
Felix et al. disclose a screw (Fig. 33) including: an elongated body 464; a tip insert 462 secured to the first end of the body; and a head insert 456 secured to a second end of the body and including a central receiver or opening nested inside the receiver and exposing an interior portion of the head insert (Figs. 32-37 and paras [0138]-[0160]).  See marked up Fig. 33 on the following page. 
Regarding claim 2, the Felix et al. the tip insert is operable to function as a radiopaque marker because Felix et al. disclose the use of radiopaque markers formed along the shaft or tip insert (paras [0082] and [0139]). 





    PNG
    media_image1.png
    834
    882
    media_image1.png
    Greyscale


Regarding claim 3, the tip insert has an interior abutment surface spaced from an exterior abutment surface (see marked up Fig. 33).
Regarding claim 5, a set or group of threads (120, 472) is defined by the tip insert and the body (paras [0139]-[0140]).  
Regarding claim 7, the head insert 456 has an interior abutment surface (defined by a face of an internal thread turn) as well as an exterior abutment surface (bottom surface of the head insert).

Regarding claim 10, Felix et al. disclose an elongated receiver or channel formed in a set of threads and exposing the head insert 456.
Regarding claim 21, the head insert has a central opening or receiver nested within the head insert and exposing an interior portion of the head insert (Fig. 37).
Regarding claim 22, Felix et al. disclose a guide wire or core received through cannula 483 of the elongated body (Fig. 37 and para [0141]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. (US 20110172718) in view of Segal et al. (US 7601172).
Regarding claim 11, Felix et al. disclose a guide wire or core received through cannula 483 of the elongated body (Fig. 37 and para [0141]).  In an embodiment (Fig. 13 and para [0094]), Felix et al. disclose collar 104 to be made of a radiolucent material. Felix et al. disclose the shaft or tip insert to be made of a radiolucent material (para [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the collar or head insert in the embodiment of Figs. 33-37 of a radiolucent material, as taught by Felix et al., since it would have been obvious to have chosen one of the finite number of identified, predictable solutions suggested by Felix et al. with a reasonable expectation of success. 

Therefore, it would have been obvious to one having ordinary skill in the art to have used a metallic guide wire since it was known in the art to use a metallic guide wire for visualization on an X-ray photograph. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felix et al. (US 20110172718).
Regarding claim 12, Felix et al. disclose the shaft to be formed of a thermoplastic material such as PEEK. Felix et al. also disclose the shaft to have a radiolucent regions (para [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have constructed the distal portion of the shaft or tip of a radiolucent material to produce a desired marking. 

Response to Arguments
Applicant's arguments have been fully considered but are not found to be persuasive with respect to claims 1-3, 5, 7, 9-12, 21 and 22, as discussed in this action.  New grounds of rejection have been made in this office action. 

Allowable Subject Matter
Claims 4, 8 and 13-19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 8, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775